SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FALCON RIDGE DEVELOPMENT, INC. (formerly known as PocketSpec Technologies Inc.) (Exact Name of Registrant as Specified in its Charter) Date of Report (Date of earliest event reported)September 10, 2009 Nevada (State or other jurisdiction of incorporation or organization) 84-1461919 (I.R.S. Employer Identification Number) 5111 Juan Tabo Boulevard N.E.
